AFTER REMAND FROM ALABAMA SUPREME COURT
TYSON, Judge.
On May 18, 1990, the Supreme Court of Alabama unanimously reversed this court’s opinion in Ronald Clyde Snell issued on March 17, 1989, with dissent by Judge Bowen, joined by Judge McMillan.
Based on the Supreme Court of Alabama’s having adopted Judge Bowen’s dissent with reference to the hearsay testimony, this cause is reversed and remanded on authority of Ex parte Snell, 565 So.2d 271 (Ala.1990).
REVERSED AND REMANDED FOR NEW TRIAL.
All the Judges concur.